DETAILED ACTION
This Office Action is in response to Amendment filed January 11, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
On line 2 of claim 1, “comprising:” should be replaced with “comprises:”
On line 3 of claim 1, “adding” should be replaced with “inserting” or “immersing”.
On line 5 of claim 1, “adding” should be replaced with “inserting” or “introducing”.
On line 7 of claim 1, “a pressure of the gallium oxide material” should be amended, because it does not appear that the gallium oxide material has the claimed pressure, but rather the gallium oxide material is placed in an ambient or environment where the claimed pressure is measured.
On line 8 of claim 1, “a gas atmosphere of the gallium oxide material” should be amended, because it does not appear that the gallium oxide material has the claimed gas atmosphere, but rather the gallium oxide material is placed in an ambient or environment where the claimed gas atmosphere is present.
On line 10 of claim 1, “reaches to room temperature” should be replaced with “reaches room temperature”.
On line 14 of claim 1, “adding” should be replaced with “inserting” or “introducing”.
On line 16 of claim 1, “a pressure of the gallium oxide material” should be amended, because it does not appear that the gallium oxide material has the claimed 
On line 17 of claim 1, “a gas atmosphere of the gallium oxide material” should be amended, because it does not appear that the gallium oxide material has the claimed gas atmosphere, but rather the gallium oxide material is placed in an ambient or environment where the claimed gas atmosphere is present.
On lines 19-20 of claim 1, “reaches to room temperature” should be replaced with “reaches room temperature”.
On lines 23-24 of claim 1, “drying a sample and keeping the sample” should be replaced with another limitation such as “drying the surface of the copper gallium oxide”.
On line 2 of claim 3, “the claim” should be replaced with “claim”.
On line 3 of claim 3, “wherein” should be inserted between “1,” and “the copper”.
On line 3 of claim 3, “the copper source” should be replaced with “the copper source layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
(1) Regarding claim 1, it is not clear whether the limitation “maintaining a temperature of the gallium oxide material at 700oC~1100oC (emphasis added)” recited on lines 6-7 suggests that the temperature of the quartz tube was at 700oC~1100oC when the gallium oxide material was added in the quartz tube, because otherwise the temperature of the gallium oxide material should first be raised, and then maintained at the claimed elevated temperature.
(2) Also regarding claim 1, it is not clear whether the limitation “maintaining … a pressure of the gallium oxide material at 1×10-4Pa~1×105Pa (emphasis added)” recited on lines 6-7 suggests that the pressure of the quartz tube was at 1×10-4Pa~1×105Pa when the gallium oxide material was added in the quartz tube, because otherwise the pressure of the gallium oxide material should first be lowered, and the only pressure that may be maintained is 1×105Pa, which is 1 atm.
(3) Further regarding claim 1, it is not clear whether the limitation “for 1 min to 120 min in the quartz tube” recited on line 9 refers to a duration for which the claimed gallium oxide material is placed in the quartz tube or a duration for which the claimed temperature, pressure and gas atmosphere are all maintained, especially because one of these two possible interpretations would fail to comply with the written description requirement.
(4) Still further regarding claim 1, it is not clear whether the limitation “or directly covering the copper source layer on the gallium oxide material” recited on line 12 
(5) Still further regarding claim 1, it is not clear whether the limitation “maintaining a temperature of the gallium oxide material at 700oC~1300oC (emphasis added)” recited on lines 15-16 suggests that the temperature of the quartz tube was at 700oC~1300oC when the gallium oxide material was added in the quartz tube, because otherwise the temperature of the gallium oxide material should first be raised, and then maintained at the claimed elevated temperature.
(6) Still further regarding claim 1, it is not clear whether the limitation “maintaining … a pressure of the gallium oxide material at 1×10-3Pa~1×106Pa (emphasis added)” recited on lines 15-17 suggests that the pressure of the quartz tube was at 1×10-3Pa~1×106Pa when the gallium oxide material was added in the quartz tube, because otherwise the pressure of the gallium oxide material should first be lowered or raised, and the only pressure that may be maintained is 1×105Pa, which is 1 atm.
(7) Still further regarding claim 1, it is not clear whether the limitation “for 1 min to 50 min” recited on line 18 refers to a duration for which the claimed gallium oxide material is placed in the quartz tube or a duration for which the claimed temperature, pressure and gas atmosphere are all maintained, especially because one of these two possible interpretations would fail to comply with the written description requirement.
(8) Still further regarding claim 1, it is not clear whether the limitation “taking out a copper gallium oxide” recited on lines 18-19 suggests that the claimed copper gallium oxide is formed first and then is taken out.
completely alloyed to form the copper gallium oxide, because Applicants claim as if one would take out only the copper gallium oxide.
(10) Still further regarding claim 1, it is not clear what the limitation “copper gallium oxide thin films” recited on lines 24-25 refers to, and whether the claimed method prepares a plurality of “copper gallium oxide thin films” in the single “gallium oxide/copper gallium oxide heterojunction” recited in the preamble.
Claims 2 and 3 depend on claim 1, and therefore, claims 2 and 3 are also indefinite.
(11) Regarding claim 2, it is not clear whether “the gallium oxide material” refers to “a gallium oxide material” recited in step 1, “the gallium oxide material” recited in step 2, “the gallium oxide material” recited in step 3, “the gallium oxide material” recited in step 4 or “the gallium oxide material” in step 5, because each gallium oxide material in each step may have different composition and/or crystallinity.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, especially because the amended claims 1 and 3 have new indefiniteness issues discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 72-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 21, 2022